DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-13, 15, 17-19, and 21-23 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13, and 15, in the reply filed on December 23, 2021 is acknowledged.
Claims 17-19, and 21-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 23, 2021.
	Applicant’s election of the species, compound of Example 1 is also acknowledged.  

    PNG
    media_image1.png
    98
    218
    media_image1.png
    Greyscale

The elected species represents a compound of formula (I):

    PNG
    media_image2.png
    123
    310
    media_image2.png
    Greyscale

wherein:
ring A (i.e., 
    PNG
    media_image3.png
    69
    70
    media_image3.png
    Greyscale
) is 
    PNG
    media_image4.png
    42
    44
    media_image4.png
    Greyscale
 (i.e., V is C, W and X are CH, and Y and Z are N);
6 is iso-propyl;
L is 
    PNG
    media_image5.png
    36
    40
    media_image5.png
    Greyscale
 (i.e., a saturated cyclic hydrocarbylene group which includes a heteroatom O);
R1 is methyl;
Q is O;
R3 and R4 are each H; and
R2 is a tricyclic carbocyclic group (i.e., 
    PNG
    media_image6.png
    77
    58
    media_image6.png
    Greyscale
).
	Upon reconsideration, the election of species requirement of the previous office action is withdrawn and the elected invention of Group I, claims 1-13, and 15, have been fully considered.

Improper Markush Grouping Rejection
	Claims 1-13, and 15 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  
A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations.
 
First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use.

Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.

The improper Markush grouping represented by the structural formula of instant claim 1, i.e., formula (I), includes species of the claimed invention that do not share both a substantial The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
	The instant claims do not share a substantial structural feature because the compounds of formula (I) (of claim 1), the subgeneric embodiments (of dependent claims 2-9, 11-12) and specific compounds (of claim 13), include different compounds for the different definitions of ring A, i.e., V, W, X, Y, and Z; L; R1; R2; etc.  The Markush grouping encompasses alternatives which are in different recognized physical classes. For example, Ring A in formula (I) can represent different monocyclic heteroaryl rings including pyrrole, pyrazole, imidazole, triazole, etc.; L represents numerous types of hydrocarbylene groups or R1-O-L- and any two adjacent W, X, Y or Z together may form a 3- to 12-membered saturated or unsaturated cyclic group fused to ring A; and therefore, formula (I) represent ring systems that are not commonly classified.
Furthermore, the Markush group of formula (I) embraces chemical compounds that do not share any single structural similarity between the species. In other words, there is no substantial structure that is common to all of the Markush alternatives. 
Each of these findings demonstrates that not all members recited in this Markush group belong to the same recognized chemical class; i.e., the species fail to share a single structural similarity or any substantial structural feature.
	In response to this rejection, applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a 
	Note:	The rejection may be overcome by amending claims consistent with the elected species, i.e., ring A is a monocyclic group (i.e., 
    PNG
    media_image4.png
    42
    44
    media_image4.png
    Greyscale
) and R1-O-L- does not form a cyclic group with any two adjacent W, X, Y or Z.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compound of formula (I) or a pharmaceutically acceptable salt thereof, does not reasonably provide enablement for a prodrug thereof.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The 
The instant claim 1 recites “A compound of formula (I) ... or a pharmaceutically acceptable salt, …  or prodrug thereof” wherein there is insufficient description in the specification regarding the types of ‘prodrugs’ intended by the recitation.  The specification provides that: ‘prodrugs are compounds which, when administered to a subject such as a human, are converted in whole or in part to a compound of the invention’; and ‘prodrugs include, but are not limited to, compounds that can be oxidized, reduced, aminated, deaminated, hydroxylated, dehydroxylated, hydrolyzed, dehydrolyzed, alkylated, dealkylated, acylated, deacylated, phosphorylated, and/or dephosphorylated to produce the active compound’, see page 63, lines 25-36 and page 64, lines 1-2.  The specification, however, does not provide what are the types of compounds of formula (I) that are intended to within the scope of instant recitation of the term ‘prodrug’.  It is known that ‘prodrugs are compounds which are convertible in vivo by metabolic means such as hydrolysis to another compound’.  The specification, however, does not provide what are some of the examples of such “precursors” to undergo in vivo conversion; or “prodrugs” intended by the recitation in instant claims.  The instantly claimed compounds include functional groups that can undergo hydrolysis, see for example, the term ‘optionally substituted group or moiety’ includes -COOH, -COORβ, etc., wherein Rβ is alkyl, alkenyl, etc.  Accordingly, the instantly claimed compounds already include, the precursor that undergoes the chemical conversion, and the converted compound.  The specification does not provide which compounds are “prodrugs” and which are not.  The specification does not provide any direction to one of ordinary skill in the art.  Further, the scope of compounds of formula (I) already 
Finding a prodrug is an empirical exercise. Predicting if a certain ester of a claimed alcohol, for example, is in fact a prodrug, and produces the active compound metabolically, in man, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty. Although attempts have been made to predict drug metabolism 'de novo, this is still an experimental science.  For a compound to be a prodrug, it must meet three tests. It must itself be biologically inactive.  It must be metabolized to a second substance in a human at a rate and to an extent to produce that second substance at a physiologically meaningful concentration. Thirdly, that second substance must be biologically active. Thus, determining whether a particular compound meets these three criteria in a clinical trial setting requires a large quantity of experimentation.
A prodrug as defined by Bundgaard (Design of Prodrugs) “is an inactive species, and therefore, once its job is completed, intact prodrug represents unavailable drug” (see page 1).  Thus, an important requirement of prodrugs is that they be pharmacologically inactive.  The scope of the term ‘prodrugs’ is quite broad.  A state of the art reference, Silverman (The Organic Chemistry of Drug Design and Drug Action) teaches many strategies for making prodrugs.  Among them are polymer-bound prodrugs (pages 369-374), acyclic prodrugs which form heterocyclic compounds in vivo (page 360), conjugates consisting of two or more drug molecules which are cleaved into active drug molecules (page 377), amine precursors which are converted to amines in vivo (page 358), and drugs bound to a carrier via a linker (page 374).  Applicant has neither described nor provided working examples for ‘prodrugs’ of the instantly claimed 
The state of the prodrug art is summarized by Wolff (Medicinal Chemistry). The table on the left side of page 976 outlines the research program to be undertaken to find a prodrug. The second paragraph in section 10 and the paragraph spanning pages 976-977 indicate the low expectation of success. In that paragraph the difficulties of extrapolating between species are further developed. Since, the prodrug concept is a pharmacokinetic issue, the lack of any standard pharmacokinetic protocol discussed in the last sentence of this paragraph is particularly relevant. Banker (Modem Pharmaceutics) in the first sentence, third paragraph on page 596 states that “extensive development must be undertaken” to find a prodrug.  A prodrug as defined by Bundgaard (Design of Prodrugs) “is an inactive species, and therefore, once its job is completed, intact prodrug represents unavailable drug” (see page 1).  Thus, an important requirement of prodrugs is that they be pharmacologically inactive.
Specification provides no description or support, as noted above, for compounds generically embraced by the claims would lead to desired prodrugs of the compound of formula (I).  The claimed genus of formula (I) embraces a large number of compounds, for which one has to find the appropriate ‘prodrugs’ and hence the scope of the claims is extremely broad.  The quantity of experimentation needed would be an undue burden on skilled art in the chemical art since there is inadequate guidance given to the skilled artisan for the many reasons stated above.  Even with the undue burden of experimentation, there is no guarantee that one would get the product of desired prodrug of compound of formula (I) embraced in the instant claims in view of the pertinent reference teachings.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Note:	The following rejections are provisional double patenting rejections.  Each of the copending applications claims priority to a PCT Application filed on March 1, 2019, which is the same as the PCT filing date of instant application.  Applicant is directed to MPEP § 804 I.B.1.b.(ii):
(ii)    Applications have the same effective U.S. filing date

If both applications are actually filed on the same day, or are entitled to the same earliest effective filing date taking into account any benefit under 35 U.S.C. 120, 121, 365(c), or 386(c)) with respect to the conflicting claims (see paragraph (a) Effective U.S. filing date, above) the provisional nonstatutory double patenting rejection made in each application should be maintained until the rejection is overcome. Applicant can overcome a provisional nonstatutory double patenting rejection in an application by either filing a reply showing that the claims subject to the provisional nonstatutory double patenting rejections are patentably distinct or filing a terminal disclaimer in the pending application.

Claims 1-13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 13-15, and 17-19 of copending Application No. 16/977,451 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims recite compounds that anticipate the instant claims.  The reference claims are drawn to compounds of formula (I), see the structural formula in claim 1; the subgeneric embodiments in claims 2-8; and the specific compounds recited in claim 9, particularly see the compound at page 10, col. 1, line 3 (structure depicted below for convenience).

    PNG
    media_image7.png
    95
    213
    media_image7.png
    Greyscale

The above depicted reference claimed compound is identical to instantly claimed compound of claim 13, see page 10, col. 1, line 2.  
The reference claimed compounds are taught to be useful as pharmaceutical agents, see claims 11, 13-15, and 17-19.  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the compounds from the reference claims and/or use the compounds in any of the methods taught by the reference, including those instantly claimed, because the skilled artisan would have had the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole i.e., as pharmaceutical therapeutic agents.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16-17, 19-21, and 23-25 of copending Application No. 16/977,445 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims recite compounds that anticipate the instant claims.  The reference claims are drawn to compounds of formula (I), see the structural formula in claim 1; the subgeneric embodiments in claims 2-13; and the specific compounds recited in claim 14, particularly see the compound at page 11, col. 1, line 3 (structure depicted below for convenience).

    PNG
    media_image8.png
    194
    176
    media_image8.png
    Greyscale

The above depicted reference claimed compound is identical to instantly claimed compound of claim 13, see page 8, col. 1, line 3.  
The reference claimed compounds are taught to be useful as pharmaceutical agents, see claims 16-17, 19-21, and 23-25.  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the compounds from the reference claims and/or use the compounds in any of the methods taught by the reference, including those instantly claimed, because the skilled artisan would have had the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole i.e., as pharmaceutical therapeutic agents.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.


Claims 1-13, and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13, 15, 17, and 19-21 of copending Application No. 16/977,452 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application claims structurally overlap the compounds recited in instant claims, or the compounds of instant claims and reference claims are structurally analogous.  The reference claims are drawn to compounds of formula (I) (see the structural formula in claim 1, depicted below for convenience), wherein R1 is an optionally substituted 5-membered heteroaryl group having one or more nitrogen atoms; the subgeneric embodiments in claims 2-10, particularly reference claim 5 recites that R1 is further substituted with -Rα-OH, -Rα-ORβ, etc. wherein Rα is alkylene group ant Rβ is alkyl, etc.  Accordingly, the reference claimed compounds include a substituent group within the scope of R1-O-L- of ring A as recited in instant claims.

    PNG
    media_image9.png
    116
    192
    media_image9.png
    Greyscale

The reference claimed compounds are taught to be useful as pharmaceutical agents, see claims 13, 15-17, and 19-21.  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the compounds from the reference claims and/or use the compounds in any of the methods taught by the reference, including those instantly claimed, because the skilled artisan would have had the reasonable expectation that any of the species of .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Receipt is acknowledged of the Information Disclosure Statement filed on December 23, 2021 and a copy is enclosed herewith.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

February 8, 2022